DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: top wall (22) and peripheral wall (34) do not appear in Figurse 2A-2D as alleged by Specification page 9, lines 3-5.  Examiner notes these element numbers do appear in Figure 1C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 19, from which claim 20 depends, there is no support for the cap top wall having an upper surface below an upper plane of the peripheral wall.  Examiner notes the corresponding element numbers in the Specification do not appear as alleged in Figures 2A-2D.  However, to the best degree the Examiner understands the claimed subject matter, and making reference to Figure 1C, there is no support for top wall upper surface (22) being located below an upper place of peripheral wall (34).   



5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 15, from which the remaining claims depend, the amended limitation “for indicating that the fitment has been disengaged from the fitment” is indefinite, because it is not clear how the element can be disengaged from itself. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0223963 (Bisio) in view of US 8,443,999 (Reinders).
Regarding claim 1, Bisio teaches a closure for engaging a container, the closure comprising: 
(a) a cap member (1) having a top wall (18), and a peripheral wall (12) depending from the top wall, the cap member for engaging the container; 
2) disposed around the peripheral wall, the handling wall member comprising: 
first and second ends (upper edge 6; bottom edge 4), each end having an aperture bounded by a rim (clearly shown), a perimeter of the first end being smaller than a perimeter of the second end (diameter at 6 is significantly smaller than 4, when comparing each between Figures 1, 2, and 7, as well as the relative locations of 4 and 6 in Figure 3); 
(c) a plurality of septa (20) connecting the handling wall member to the peripheral wall (clearly shown in Figures 1 and 2); 
(d) a first vertical ventilation passage (21) extending in a straight vertical line between the peripheral wall and the handling member, the first vertical ventilation passage for conveying air through a top end of the closure, between the top and peripheral walls, and through a bottom end of the closure bottom (explicitly taught in para. [0034]); 
Bisio as applied teaches all limitations substantially as claimed, but fails to teach:
a plurality of openings in the handling wall member, each opening providing a passageway through a portion of the handling wall member; 
(e) a plurality of second vertical ventilation passages, each second vertical ventilation passage extending in a straight vertical line, each second vertical ventilation passage for conveying air in an unimpeded manner through a corresponding opening, between the handling wall member and the peripheral wall, and through the second end of the handling wall member; and 
(f) a plurality of horizontal ventilation passages, each first horizontal ventilation passage extending in a horizontal path between a first one of the plurality of openings and a second one of the plurality of openings, for conveying air into the closure via the first opening and out of the closure via the second opening; 
wherein, when any one side of the closure is fully obstructed, air can flow freely through the closure through at least one of the ventilation passages.  
Reinders teaches a plurality of openings through a portion of a handling wall member (36), and further explicitly teaches the horizontal venting paths (60; see col. 9, lines 27-40).  Regarding the secondary vertical ventilation passages, Examiner asserts that Reinders, in providing a plurality of 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Bisio, providing a plurality of openings in the handling wall, as taught by Reinders, motivated by the benefit of a horizontal ventilation path.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).  

    PNG
    media_image1.png
    493
    609
    media_image1.png
    Greyscale


Furthermore, Examiner notes that a purely vertical ventilation path could be established in Bisio by simply locating the opening of Reinders higher up towards the top of the handling wall member, where such wall has a slope that would permit a purely vertical ventilation pathway parallel to the longitudinal axis of the closure.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Bisio in view of Reinders, locating the second ventilation passageway closer to the top of the handling wall element, motivated by the benefit of a mechanical equivalent location still capable of providing a ventilation passageway, having a predictable outcome absent a teaching of an unexpected result.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).

    PNG
    media_image2.png
    440
    664
    media_image2.png
    Greyscale

Regarding claim 2, comprising a plurality of transverse ventilation pathways, wherein at least one transverse ventilation pathway is for conveying air in an indirect path between the first and second openings; wherein the indirect path includes conveying the air around a septum (Examiner notes the Specification discloses transverse ventilation paths are shown in Figures 9A-9C, however, there is no additional structure being claimed; Examiner asserts that the structure of the combined closure of Bisio in view of Reinders would be capable of such transverse ventilation pathways).  
Regarding claim 3, the septum including an upper surface and a lower surface (upper and lower surfaces of tongues 20); wherein the transverse ventilation pathway is for conveying air around the upper and lower surfaces of the septum (Examiner notes this limitation does not further limit any physical structures, and that the required physical structure for this function – a plurality of openings in the handling wall – were added by obviousness modification above with respect to claim 1).  
Regarding claim 9, Bisio teaches a closure adapted to be engaged to a fitment, or a container having a neck portion configured to accept it, the closure having a top side, a bottom side, and a lateral side between the top and bottom sides, the closure comprising:  
25(a) a cap member (1) having a top wall (18), and a peripheral wall (12) depending from the top wall, the cap member for engaging the fitment; 
(b) a handling member having: 
a handling wall (2) surrounding the peripheral wall: 
a top end (6) having an upper handling member rim surrounding a first aperture (unlabeled; clearly shown in Figure 2), and a bottom end (4) having a lower handling member rim surrounding a second aperture (unlabeled; clearly shown in Figures 1 and 7), a circumference of the upper handling member rim being smaller than a circumference of the lower handling member rim (diameter at 6 is significantly smaller than 4, when comparing each between Figures 1, 2, and 7, as well as the relative locations of 4 and 6 in Figure 3); and 
(c) a septum (20) connecting the handling wall and the peripheral wall to each other (clearly shown in Figures 1 and 2); 
(d) a first ventilation passage (21) extending in a direct line between the peripheral wall and the handling member, the first ventilation passage for conveying air through the closure top side, the cavity, and the closure bottom side (explicitly taught in para. [0034]): 
Bisio as applied teaches all limitations substantially as claimed, but fails to teach:
a plurality of openings being located in the handling wall, each of said openings extending between the interior and exterior surfaces of the handling wall, and bounded by the handling wall, each of said openings being located between the top and bottom ends of the handling member, and each opening defining a passageway for conveying air between the inner and outer surfaces of the handling wall; wherein the peripheral wall and the handling wall define first and second lateral boundaries of a cavity within the closure, an upper end of the cavity defined by the upper handling member rim, and a lower end of the cavity defined by the lower handling member rim;
(e) a second ventilation passage extending in a direct line through one of said openings, the second ventilation passage for conveying air unimpeded through the handling wall, the cavity, and the closure bottom side, the first and second ventilation passages extending parallel to each other; and 
(f) a third ventilation passage extending in an indirect path between a first one of said openings and a second one of said openings conveying air in the first opening into the cavity, around a septum, to the second one of said openings, the third ventilation passage extending in a direction transverse to first and second ventilation passages; wherein, when any closure side is fully obstructed, air can flow through the closure through at least one of the first, second, and third ventilation passages.  
Reinders teaches a plurality of openings through a portion of a handling wall member (36), and further explicitly teaches the horizontal venting paths (60; see col. 9, lines 27-40).  Regarding the secondary vertical ventilation passages, Examiner asserts that Reinders, in providing a plurality of openings in the handling wall, provides the requisite structure for a straight vertical ventilation passageway, and thus it is asserted that the device would be capable of use in the intended manner.  In other words, providing such an opening on the sloped sidewall of Bisio could result in an opening allowing a purely vertical ventilation passage.  Examiner notes that while it appears the vertical ventilation passageway is intended to be a pathway parallel to the vertical axis of the closure, such is not currently claimed.  By providing an opening of the type of Reinders in the wall of Bisio, and then tilting the closure, a vertical pathway can be established.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Bisio, providing a plurality of openings in the handling wall, as taught by Reinders, motivated by the benefit of a horizontal ventilation path.  Moreover, combination of known KSR v. Teleflex.  See MPEP 2141(III).  
Furthermore, Examiner notes that a purely vertical ventilation path could be established in Bisio by simply locating the opening of Reinders higher up towards the top of the handling wall member, where such wall has a slope that would permit a purely vertical ventilation pathway parallel to the longitudinal axis of the closure.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Bisio in view of Reinders, locating the second ventilation passageway closer to the top of the handling wall element, motivated by the benefit of a mechanical equivalent location still capable of providing a ventilation passageway, having a predictable outcome absent a teaching of an unexpected result.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).
Regarding the third ventilation passage, Examiner notes the resulting structure is also capable of providing a third, transverse ventilation passage.  The Specification discloses transverse ventilation paths are shown in Figures 9A-9C, however, there is no additional structure being claimed; Examiner asserts that the structure of the combined closure of Bisio in view of Reinders would be capable of such transverse ventilation pathways.
Regarding claim 12, the septum comprising an upper surface (upper edge of 20) and a lower surface (lower edge of 20); wherein the third ventilation passage is for conveying air around the upper and lower surfaces of the septum (Examiner notes the combined prior art teaches all claimed physical structure including the openings in the handling wall, and thus it is capable of use in the intended manner).
Regarding claim 13, Examiner asserts that the physical structures already present in the combined prior art are capable of a fourth ventilation passage extending in a direct line between a pair of the openings.  Should Applicant disagree, Examiner notes Reinders teaches openings (80) in Figure 5, as well as col. 9 lines 49 through col. 10, line 3, allowing additional flow between openings.
80) as taught by Reinders, motivated by the benefit of additional airflow across the closure. 
Regarding claim 14, the septum dividing the first ventilation passage into a plurality of first ventilation passages (clearly shown in Bisio Figure 2, noting multiple passages 21 separated by tongues 20).  

9.	Claims 4-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0223963 (Bisio) in view of US 8,443,999 (Reinders) as applied above to claims 1 and 9, and further in view of US 5,853,095 (Marshall).
Regarding claim 4, Bisio in view of Reinders teaches a tamper-evident band proximate to a bottom of the peripheral wall, comprising: 
a plurality of segments (28) joined together to form the band, each segment attached to the peripheral wall bottom by at least one connecting element (30; Figure 7); and
at least one engagement element i) extending inward from an inner surface of the tamper- evident band (26; Figure 6) and ii) adapted to engage a receptive portion of the container (104).
Bisio in view of Reinders teaches all limitations substantially as claimed, but fails to teach:
each end of each segment defining an indentation on an outer surface of the tamper-evident band, thereby to cause the tamper-evident band to i) tear along the indentation and ii) separate the segments, for indicating that the container has been disengaged from the closure. 
However, Examiner notes the reference does teach bridges (32) which fracture upon opening.
Marshall teaches it is known to provide indentations on the outer surface of a tamper-evident band, which fracture upon unscrewing of a threaded closure (see Figure 2; col. 3, lines 51-53; Examiner further notes the embodiment of Figure 12 showing a plurality of indentations 46 creating a plurality of segments therebetween).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Bisio in view of Reinders, replacing the bridges with indentations in the outer surface of the band, as taught by Marshall, motivated by the benefit of a mechanical equivalent KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 5, each segment is attached to the peripheral wall bottom by at least one of the following: the at least one connecting element and the septum (see connecting element 30 in Figure 7).  
Regarding claim 6, it not explicitly clear from Bisio Figure 7 if the connecting elements connect an inner surface of the tamper-evident band to an outer surface of the peripheral wall.  
However, the connecting element does extend radially inwardly like that of the instant invention. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Bisio in view of Reinders, locating the connecting elements such that they attach to the outer surface of the peripheral wall, motivated by a mechanically equivalent location for connecting the band to the wall for tamper evidencing, having a predictable outcome absent a teaching of an unexpected result.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).
Regarding claim 7, each indentation extends between an upper and lower edge of the band (clearly shown at 46 in Marshall Figure 1).  
Regarding claim 8, the tamper-evident band defining a continuous surface surrounding the bottom end of the peripheral wall (Examiner notes Marshall refers to its tamper band as a “closed ring 38” in col. 3, line 38, and further shows a continuous surface with the provision of the indentations 46 in Figure 1).  
Regarding claim 15, Bisio in view of Reinders teaches a tamper-evident band proximate to the bottom end of the peripheral wall, comprising: 
a plurality of segments (28) joined together to form a ring, the band having an outer surface and an inner surface (unlabeled; clearly shown); 
a plurality of connecting elements (30); each segment attached to at least one of the following: the connecting element and the septum (each segment is attached to a connecting element 30 as seen in Figure 7); and 
26) extending toward the peripheral wall and adapted to engage a receptive portion (104) of the fitment, thereby to cause breakage of the tamper-evident band along the at least one indentation, for indicating that the fitment has been disengaged from the fitment.  
Bisio in view of Reinders teaches all limitations substantially as claimed, but fails to teach:
at least one indentation, each indentation defining an end of the segment;
removal causing breakage of the tamper-evident band along the at least one indentation, for indicating that the fitment has been disengaged from the fitment.  
However, Examiner notes the reference does teach bridges (32) which fracture upon opening.
Marshall teaches it is known to provide indentations on the outer surface of a tamper-evident band, which fracture upon unscrewing of a threaded closure (see Figure 2; col. 3, lines 51-53; Examiner further notes the embodiment of Figure 12 showing a plurality of indentations 46 creating a plurality of segments therebetween).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Bisio in view of Reinders, replacing the bridges with indentations in the outer surface of the band, as taught by Marshall, motivated by the benefit of a mechanical equivalent means for indicating tampering upon first removal of the closure.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 16, it not explicitly clear from Bisio Figure 7 if the connecting elements connect an inner surface of the tamper-evident band to an outer surface of the peripheral wall.  
However, the connecting element does extend radially inwardly like that of the instant invention. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Bisio in view of Reinders, locating the connecting elements such that they attach to the outer surface of the peripheral wall, motivated by a mechanically equivalent location for connecting the band to the wall for tamper evidencing, having a predictable outcome absent a teaching of an unexpected result.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).
Regarding claim 17, each indentation located on the outer surface of the band (previously described above with respect to claim 4) and each indentation extending between an upper and lower edge of the band (clearly shown at 46 in Marshall Figure 1).  
Regarding claim 18, the tamper-evident band defining a continuous surface surrounding the bottom end of the peripheral wall (Examiner notes Marshall refers to its tamper band as a “closed ring 38” in col. 3, line 38, and further shows a continuous surface with the provision of the indentations 46 in Figure 1).  
Regarding claim 19, Bisio teaches a closure for engaging a fitment, the closure comprising: 
(a) a cap member (1) having a top wall (18), and a peripheral wall (12) depending from the top wall, the top wall having an upper surface below an upper plane of the peripheral wall (Examiner notes this limitation is not supported by the Specification; the top wall of Bisio is as below an upper plane of the peripheral wall as that of the instant invention); 
(b) a handling wall member (2) encircling the peripheral wall, the handling wall member comprising: first (6) and second (4) ends, a perimeter of the first end being smaller than a perimeter of the second end (diameter at 6 is significantly smaller than 4, when comparing each between Figures 1, 2, and 7, as well as the relative locations of 4 and 6 in Figure 3);  
(c) a plurality of septa (20) connecting the handling wall member to the peripheral wall, each septa having an upper surface and a lower surface (clearly shown in Figures 1 and 2); 
(d) at least one first ventilation passage (21) extending between the peripheral wall and the handling member, the first ventilation passage for conveying air through an upper portion of the closure, between the top and peripheral walls, and through a lower portion of the closure (explicitly taught in para. [0034]).
Bisio as applied teaches all limitations substantially as claimed, but fails to teach:
(a) 
a plurality of openings, each opening located within the handling wall member and between the first and second ends;
one of said plurality of openings, between the handling wall member and the peripheral wall, and through the second end of the handling wall member; 
(f) a plurality of transverse ventilation pathways, each transverse ventilation pathway for conveying air in an indirect path between a first pair of openings, the pathway for conveying air around the upper and lower surfaces of the septa; and 
(b)
(g) a tamper-evident band proximate to the bottom of the peripheral wall, comprising: 
a plurality of segments, each segment defined by an indentation on an outer surface of the tamper-evident band, each segment attached to the peripheral wall bottom by at least one connecting element; a plurality of connecting elements; and at least one engagement element adapted to engage the fitment, thereby to cause the indentations to tear and the tamper-evident band to separate into segments, for indicating that the closure has been disengaged from the fitment;  28wherein, when any one outer surface of the closure is fully obstructed, air can flow through the closure through at least one of the ventilation passages.
Regarding modification (a), Reinders teaches a plurality of openings through a portion of a handling wall member (36), and further explicitly teaches the horizontal venting paths (60; see col. 9, lines 27-40).  Regarding the secondary vertical ventilation passages, Examiner asserts that Reinders, in providing a plurality of openings in the handling wall, provides the requisite structure for a straight vertical ventilation passageway, and thus it is asserted that the device would be capable of use in the intended manner.  In other words, providing such an opening on the sloped sidewall of Bisio could result in an opening allowing a purely vertical ventilation passage.  Examiner notes that while it appears the vertical ventilation passageway is intended to be a pathway parallel to the vertical axis of the closure, such is not currently claimed.  By providing an opening of the type of Reinders in the wall of Bisio, and then tilting the closure, a vertical pathway can be established.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Bisio, providing a plurality of openings in the handling wall, as taught by Reinders, motivated by the benefit of a horizontal ventilation path.  Moreover, combination of known KSR v. Teleflex.  See MPEP 2141(III).  
Furthermore, Examiner notes that a purely vertical ventilation path could be established in Bisio by simply locating the opening of Reinders higher up towards the top of the handling wall member, where such wall has a slope that would permit a purely vertical ventilation pathway parallel to the longitudinal axis of the closure.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Bisio in view of Reinders, locating the second ventilation passageway closer to the top of the handling wall element, motivated by the benefit of a mechanical equivalent location still capable of providing a ventilation passageway, having a predictable outcome absent a teaching of an unexpected result.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).
Regarding modification (b), Examiner notes the reference does teach bridges (32) which fracture upon opening.
Marshall teaches it is known to provide indentations on the outer surface of a tamper-evident band, which fracture upon unscrewing of a threaded closure (see Figure 2; col. 3, lines 51-53; Examiner further notes the embodiment of Figure 12 showing a plurality of indentations 46 creating a plurality of segments therebetween).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Bisio in view of Reinders, replacing the bridges with indentations in the outer surface of the band, as taught by Marshall, motivated by the benefit of a mechanical equivalent means for indicating tampering upon first removal of the closure.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 20, a plurality of third ventilation passages, each third ventilation passage extending between a second pair of openings, for conveying air between the second pair of openings (Examiner notes the resulting structure is also capable of providing a third, transverse ventilation passage.  The Specification discloses transverse ventilation paths are shown in Figures 9A-9C, however, there is no additional structure being claimed; Examiner asserts that the structure of the combined closure of Bisio in view of Reinders would be capable of such transverse ventilation pathways).

Response to Arguments
10.	Applicant's arguments filed June 8, 2021 have been fully considered but they are not persuasive. 
	a) Applicant argues that the combination of Bisio in view of Reinders fails to teach a second ventilation passageway extending in a straight vertical line. 
Reinders teaches a plurality of openings through a portion of a handling wall member (36).  Examiner asserts that Reinders, in providing a plurality of openings in the handling wall, provides the requisite structure for a straight vertical ventilation passageway, and thus it is asserted that the device would be capable of use in the intended manner.  In other words, providing such an opening on the sloped sidewall of Bisio could result in an opening allowing a purely vertical ventilation passage.  Examiner notes that while it appears the vertical ventilation passageway is intended to be a pathway parallel to the vertical axis of the closure, such is not currently claimed.  By providing an opening of the type of Reinders in the wall of Bisio, and then tilting the closure, a vertical pathway can be established.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES N SMALLEY/Examiner, Art Unit 3733